        Case 4:15-cv-00250-DCB Document 504 Filed 06/17/20 Page 1 of 7



 1     JACK W. LONDEN (Bar No. 006053)
       JOHN S. DOUGLASS*
 2     MORRISON & FOERSTER LLP
       425 Market Street
 3     San Francisco, CA 94105-2482
       Telephone: (415) 268-7000
 4     Facsimile: (415) 268-7522
       Email: JLonden@mofo.com
 5     Email: JDouglass@mofo.com
 6     COLETTE REINER MAYER*
       PIETER S. DE GANON*
 7     MORRISON & FOERSTER LLP
       755 Page Mill Road
 8     Palo Alto, CA 94304-1018
       Telephone: (650) 813-5600
 9     Facsimile: (650) 494-0792
       Email: CRMayer@mofo.com
10     Email: PdeGanon@mofo.com
11     Attorneys for Plaintiffs
12     * Admitted pursuant to Ariz. Sup. Ct. R. 38(a)
       Additional counsel listed on next page
13

14                                UNITED STATES DISTRICT COURT
15                                    DISTRICT OF ARIZONA
16

17     JANE DOE #1; JANE DOE #2; NORLAN                 Case No. 4:15-cv-00250-TUC-DCB
       FLORES, on behalf of themselves and all
18     others similarly situated,
                                                        NOTICE OF APPEAL
19                     Plaintiffs,
       v.                                               Date: June 17, 2020
20                                                      Judge: Hon. David C. Bury
       CHAD WOLF, Acting Secretary of
21     Homeland Security; MARK A. MORGAN,
       Acting Commissioner, U.S. Customs and
22     Border Protection; RODNEY S. SCOTT,
       Chief U.S. Border Patrol, in his official
23     capacity; JEFFREY SELF, Commander,
       Arizona Joint Field Command; ROY D.
24     VILLAREAL, Chief Patrol Agent-Tucson
       Sector, in his official capacity,
25                    Defendants.

26

27

28

     NOTICE OF APPEAL
     CASE NO. 3:18-CV-01586-JSC
        Case 4:15-cv-00250-DCB Document 504 Filed 06/17/20 Page 2 of 7



 1     LINTON JOAQUIN*
       ALVARO M. HUERTA*
 2     NATIONAL IMMIGRATION LAW CENTER
       3450 Wilshire Boulevard #108-62
 3     Los Angeles, CA 90010
       Telephone: (213) 639-3900
 4     Facsimile: (213) 639-3911
       Email: joaquin@nilc.org
 5     Email: huerta@nilc.org
 6     MARY KENNEY*
       KAROLINA J. WALTERS*
 7     AMERICAN IMMIGRATION COUNCIL
       1331 G Street NW, Suite 200
 8     Washington, DC 20005
       Telephone: (202) 507-7512
 9     Facsimile:(202) 742-5619
       Email: mkenney@immcouncil.org
10     Email: KWalters@immcouncil.org
11     ELISA MARIE DELLA-PIANA*
       BREE BERNWANGER*
12     LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
       OF THE SAN FRANCISCO BAY AREA
13     131 Steuart Street, Suite 400
       San Francisco, CA 94105
14     Telephone: (415) 543-9444
       Facsimile: (415) 543-0296
15     Email: edellapiana@LCCR.com
       Email: bbernwanger@LCCR.com
16
       YVETTE BORJA (Bar No. 035470)
17     ACLU FOUNDATION OF ARIZONA
       3707 North 7th Street, Suite 235
18     Phoenix, AZ 85014
       Telephone: (602) 650-1854
19     Facsimile: (602) 650-1376
       Email: yborja@acluaz.org
20

21     Attorneys for Plaintiffs
       * Admitted pursuant to Ariz. Sup. Ct. R. 38(a)
22

23

24

25

26

27

28

     NOTICE OF APPEAL
     CASE NO. 4:15-cv-00250-TUC-DCB                                      1
        Case 4:15-cv-00250-DCB Document 504 Filed 06/17/20 Page 3 of 7



 1                                     NOTICE OF APPEAL

 2           Plaintiffs Jane Doe #1, Jane Doe #2, and Norlan Flores, on behalf of themselves and

 3    all others similarly situated, hereby cross-appeal to the United States Court of Appeals for

 4    the Ninth Circuit from this Court’s permanent injunction order entered on April 17, 2020,

 5    ECF No. 494, and any and all orders and rulings adverse to the plaintiffs.

 6     Dated: June 17, 2020               By: /s/ Jack W. Londen
                                               Jack W. Londen
 7
                                          MORRISON & FOERSTER LLP
 8                                        Jack W. Londen (Bar No. 006053)
                                          Colette Reiner Mayer*
 9                                        Pieter S. de Ganon*
                                          John S. Douglass*
10
                                          NATIONAL IMMIGRATION LAW CENTER
11                                        Linton Joaquin*
                                          Alvaro M. Huerta*
12
                                          AMERICAN IMMIGRATION COUNCIL
13                                        Mary Kenney*
                                          Karolina Walters*
14
                                          LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
15                                        OF THE SAN FRANCISCO BAY AREA
                                          Elisa Marie Della-Piana*
16                                        Bree Bernwagner*
17                                        ACLU FOUNDATION OF ARIZONA
                                          Yvette Borja (Bar No. 035470)
18
                                          Attorneys for Plaintiffs
19
                                          *Admitted pursuant to Ariz. Sup. Ct. R. 38(a)
20

21

22

23

24

25

26

27

28

     NOTICE OF APPEAL
     CASE NO. 4:15-cv-00250-TUC-DCB                                                              1
        Case 4:15-cv-00250-DCB Document 504 Filed 06/17/20 Page 4 of 7



 1                               REPRESENTATION STATEMENT
 2           Pursuant to Ninth Circuit Rule 3-2 and Rule 12(b) of the Federal Rules of Appellate
 3    Procedure, all parties to this action are listed below with the names, addresses, and
 4    telephone numbers of their respective counsel.
 5
      For Plaintiffs Jane Doe #1; Jane Doe #2; Norlan Flores, on behalf of themselves and
 6    all others similarly situated
 7    JACK W. LONDEN (Bar No. 006053)
      JOHN S. DOUGLASS
 8    MORRISON & FOERSTER LLP
      425 Market Street
 9    San Francisco, CA 94105-2482
      Telephone: (415) 268-7000
10    Facsimile: (415) 268-7522
      Email: JLonden@mofo.com
11    Email: JDouglass@mofo.com

12    COLETTE REINER MAYER
      PIETER S. DE GANON
13    MORRISON & FOERSTER LLP
      755 Page Mill Road
14    Palo Alto, CA 94304-1018
      Telephone: (650) 813-5600
15    Facsimile: (650) 494-0792
      Email: CRMayer@mofo.com
16    Email: PdeGanon@mofo.com

17    LINTON JOAQUIN
      ALVARO M. HUERTA
18    NATIONAL IMMIGRATION LAW CENTER
      3450 Wilshire Boulevard #108-62
19    Los Angeles, CA 90010
      Telephone: (213) 639-3900
20    Facsimile: (213) 639-3911
      Email: joaquin@nilc.org
21    Email: huerta@nilc.org

22    MARY KENNEY
      KAROLINA J. WALTERS
23    AMERICAN IMMIGRATION COUNCIL
      1331 G Street NW, Suite 200
24    Washington, DC 20005
      Telephone: (202) 507-7512
25    Facsimile:(202) 742-5619
      Email: mkenney@immcouncil.org
26    Email: KWalters@immcouncil.org

27

28

     NOTICE OF APPEAL
     CASE NO. 4:15-cv-00250-TUC-DCB                                                            1
        Case 4:15-cv-00250-DCB Document 504 Filed 06/17/20 Page 5 of 7



 1    ELISA MARIE DELLA-PIANA
      BREE BERNWANGER
 2    LAWYERS’ COMMITTEE FOR CIVIL RIGHTS OF
      THE SAN FRANCISCO BAY AREA
 3    131 Steuart Street, Suite 400
      San Francisco, CA 94105
 4    Telephone: (415) 543-9444
      Facsimile: (415) 543-0296
 5    Email: edellapiana@LCCR.com
      Email: bbernwanger@LCCR.com
 6
      YVETTE BORJA
 7    ACLU FOUNDATION OF ARIZONA
      3707 North 7th Street, Suite 235
 8    Phoenix, AZ 85014
      Telephone: (602) 650-1854
 9    Facsimile: (602) 650-1376
      Email: yborja@acluaz.org
10

11    For Defendants Chad Wolf, Acting Secretary of Homeland Security; Mark A.
      Morgan, Acting Commissioner, U.S. Customs and Border Protection; Rodney S. Scott,
12
      Chief U.S. Border Patrol, in his official capacity; Jeffrey Self, Commander, Arizona
13    Joint Field Command, in his official capacity; Manuel Padilla, Jr., Commander,
      Arizona Joint Field Command and Chief Patrol Agent-Tucson Sector, in his official
14    capacity
15

16    JOSEPH H. HUNT
      Assistant Attorney General
17    Civil Division
      WILLIAM C. PEACHEY
18
      Director
19
      COLIN A. KISOR
20    Deputy Director
21
      Telephone: (202) 532-4331
      Email: colin.kisor@usdoj.gov
22
      WILLIAM C. SILVIS
23    Assistant Director
24    Telephone: (202) 307-4693
      Email: william.silvis@usdoj.gov
25
      MICHAEL A. CELONE
26
      Senior Litigation Counsel
27    Telephone: (202) 305-2040
      Email: michael.a.celone@usdoj.gov
28

     NOTICE OF APPEAL
     CASE NO. 4:15-cv-00250-TUC-DCB                                                      2
        Case 4:15-cv-00250-DCB Document 504 Filed 06/17/20 Page 6 of 7



 1    SARAH B. FABIAN
      Senior Litigation Counsel
 2
      Telephone: (202) 532-4824
 3    Email: sarah.b.fabian@usdoj.gov

 4    CHRISTINA PARASCANDOLA
 5    Senior Litigation Counsel
      Telephone: (202) 514-3097
 6    Email: christina.parascandola@usdoj.gov
 7
      KATELYN MASETTA-ALVAREZ
 8    Trial Attorney
      Telephone: (202) 514-0210
 9    Email: katelyn.masetta.alvarez@usdoj.gov
10    OFFICE OF IMMIGRATION LITIGATION—DISTRICT COURT SECTION
      U.S. DEPARTMENT OF JUSTICE
11    P.O. Box 868
12    Ben Franklin Station
      Washington, DC 20044
13
       Dated: June 17, 2020             By: /s/ Jack W. Londen
14                                           Jack W. Londen
15                                      MORRISON & FOERSTER LLP
                                        Jack W. Londen (Bar No. 006053)
16                                      Colette Reiner Mayer*
                                        Pieter S. de Ganon*
17                                      John S. Douglass*
18                                      NATIONAL IMMIGRATION LAW CENTER
                                        Linton Joaquin*
19                                      Alvaro M. Huerta*
                                        AMERICAN IMMIGRATION COUNCIL
20                                      Mary Kenney*
                                        Karolina Walters*
21
                                        LAWYERS’ COMMITTEE FOR CIVIL RIGHTS
22                                      OF THE SAN FRANCISCO BAY AREA
                                        Elisa Marie Della-Piana*
23                                      Bree Bernwagner*
24                                      ACLU FOUNDATION OF ARIZONA
                                        Yvette Borja (Bar No. 035470)
25
                                        Attorneys for Plaintiffs
26
                                        *Admitted pursuant to Ariz. Sup. Ct. R. 38(a)
27

28

     NOTICE OF APPEAL
     CASE NO. 4:15-cv-00250-TUC-DCB                                                     3
        Case 4:15-cv-00250-DCB Document 504 Filed 06/17/20 Page 7 of 7



 1                                    CERTIFICATE OF SERVICE
 2           I hereby certify that on this 17th day of June, 2020, I caused a PDF version of the
 3    foregoing document to be electronically transmitted to the Clerk of the Court, using the
      CM/ECF System for filing and for transmittal of a Notice of Electronic Filing to all
 4    CM/ECF registrants and non-registered parties.
 5
              NOTICE OF APPEAL
 6

 7

 8

 9

10                   Jack W. Londen                              /s/ Jack W. Londen
                         (typed)                                      (signature)
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     NOTICE OF APPEAL
     CASE NO. 4:15-cv-00250-TUC-DCB                                                            1
